DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bo Young Yeum at (703) 836-6400 on 02/25/2021.
The application has been amended as follows: 
Claims 2, 6, 16 and 19 are cancelled.
1.     A circuit device comprising: 
an image processing circuit configured to perform first mapping processing, which maps an input first image to output a second image to be projected onto a projection target object, and


a comparison circuit configured to perform comparison between the first image and the third image, and output a result of comparison as information for performing error detection on the second image, with the proviso that when an amount of difference between the first image and the third image exceeds a threshold, information indicating that an error is detected on the second image is output;
 	 wherein the comparison circuit is configured to obtain an index that represents a degree of matching between the first image and the third image as the result of comparison, based on pixel values of the first image and pixel values of the third image, or based on pixel values of an edge image of the first image and pixel values of an edge image of the third image.


 	5.     A circuit device comprising: 
 	an image processing circuit configured to perform first mapping processing, which maps an input first image to output a second image to be projected onto a projection target object, based on map data associated with a projection target object, and
 	second mapping processing, which is different from the first mapping processing, the second mapping processing converting the first image to a third image based on the 
 	a comparison circuit configured to perform comparison between the second image and the third image, and output a result of comparison as information for performing error detection on the second image, with the proviso that when an amount of difference between the second image and the third image exceeds a threshold, information indicating that an error is detected on the second image is output;
 	wherein the comparison circuit is configured to obtain an index that represents a degree of matching between the second image and the third image as the result of comparison, based on pixel values of the second image and pixel values of the third image, or based on pixel values of an edge image of the second image and pixel values of an edge image of the third image.

 	15.    A device comprising at least one processor programmed to:
 	perform a first process that converts first image data to second image data, the second image data to be projected onto a projection surface;
 	perform a second process that converts the second image data outputted from the first mapping processing into third image data, wherein the second process is a reverse process of the first process so that the third image represents a re-created source image of the second image;
 	perform a comparison between the first image data and the third image
data; and
;
 	wherein the result of comparison indicates at least one of (i) a degree of matching between the first image data and the third image data and (ii) a degree of visibility of the first image data and of the third image data.

 	18.   A device comprising:
 	 at least one processor programmed to:
 	perform a first process that converts first image data to second image data, the second image data to be projected onto a projection surface;
 	perform a second process that converts the first image data to third image data, wherein the second process is different from the first process so that the third image is created from the same first image used to create the second image;
 	perform a comparison between the second image data and the third image data; and
 	detect presence or absence of an error in the second image data based on a result of the comparison, with the proviso that when an amount of difference between the second image and the third image exceeds a threshold, information indicating that an error is detected on the second image is output;

wherein the result of comparison indicates at least one of (i) a degree of matching between the second image data and the third image data and (ii) a degree of visibility of the second image data and of the third image data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 7-15, 17-18 and 20 are allowance according to the Application Remarks filed on 12/10/2020 and further an examiner amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641